Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/29/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 6/29/22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a server computer configured to” in claim 1.
“a client to enable” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 recites the limitation " wherein the delivery for encrypted photographs” and  “the user's software program”. There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6 recite the limitation “the contents” and “the storage account”. There is insufficient antecedent basis for this limitation in the claim.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims 6 and 14, recite:
 A system of claim 1, wherein the delivery for encrypted photographs occurs over the world-wide web into the user's software program including web browser and are decrypted only when displayed from authenticated software programs 

A client to enable a user to perform activities, comprising: 

Sending requests to said server computer to create, maintain, and authenticate a user account of type A or type B …

Claim 1 recites a system and a processor. It is unclear if the system of claim 1 comprises of a client. Clarification is requested. 

Claim 14 recites:
A method of claim 9 wherein the delivery for encrypted photographs occurs over the world-wide web into the user's software program including web browser and are decrypted only when displayed from authenticated software programs 

A client to enable a user to perform activities, comprising: 
Sending requests to said server computer to create, maintain, and authenticate a user account of type A or type B …
It is unclear how the claimed limitation of a client is associated with the method claim in claim 9. Clarification is required. 
Claim 6 recites receiving from said server computer contents of a subset of the storage account.  It is unclear what the client (client computer) receives from the server. 
Claims 3 and 11 recite wherein the quality checks comprise falseness of content. The specification, however does not disclose what is considered falseness or who a falseness of a content is checked. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related selling of digital media from an owner.  
Claims 1-16 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-16 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 9 recite generating touchpoint path (touchpoint sequence and conversion indicator), generating attention weights (indicating a conversion significance), utilizing a touchpoint attribution neural network (to generate the attention weight) and providing (for display) touchpoint attributions (based on the attention weights).
The limitation of generating and providing covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining conversion from advertisement in different media channels). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor configured to enable creation, maintain and authenticate. The claims as a whole merely describe how to generally apply the concept selling digital media. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating digital media and selling the media), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Ultramercial, 772 F.3d at 715 (receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring).  

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself.

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of server computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0022]-[0025], [0028]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8 and  10-16 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-8, 10-16, are patent ineligible. Hence, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipowitz et al. (US 2006/0044599 A1).
Claim 1:
Lipowitz teaches A server computer configured to: Enable creation, maintenance, and authentication of user accounts of type A and type B with said accounts comprising: (i) personal and contact information, (ii) payment information, (iii) record of transactions, (iv)
storage account; Receive any number of digital media entities from any number of users of
type A  (image publisher and buyer, maintaining images and payment performed via billing system) (see [0051],  [0056],  [0091]).
Claim 2: 
Lipowitz teaches wherein said digital media entities could be professional digital photographs whose copyrights are owned by a photographer even after sending the photographs to said server computer (copyright statement) (see [0169])
Perform a first sequence of predetermined quality checks on said digital
media entities to determine acceptance (evaluating and enhancing quality checking (see abstract, [0053], [0056])
Claim 4:
 Lipowitz teaches wherein the delivery for photographs occurs over the world-wide web into the user’s software program including web browser, Receive from any number of users of type B, requests to purchase the contents of a subset of said online gallery consisting of one or more digital media entities Process the purchase request from the user of type B making the request by: Charging the payment account of said user of type B in the amount of the price of the requested digital media entities as listed in said online gallery (see [0051]-[0056])
Claim 5:
 Lipowitz wherein processing of the payment happens outside of said server computer over a secure payment gateway Recording the transaction and crediting a predetermined portion of the payment into the payment account of said user of type A who provided the requested digital media entities to said online gallery (by negotiating directly with the image supplier the term of purchase and mode of payment, done via billing system which can split the payment between the eligible parties) (see [0056]) 
Making a copy of the requested digital media entities into the storage account of said user of type B and optionally encrypting the digital media entities (see [0056]).
Claim 6. 
Lipowitz teaches wherein the delivery for encrypted photographs occurs over the world-wide web into the user’s software program including web browser and are decrypted only when displayed from authenticated software programs (see [0056]).
A client to enable a user to perform activities, comprising :
Sending requests to said server computer to create, maintain, and
authenticate a user account of type A or type B; Performing a second sequence of predetermined quality checks on a digital media entity to determine acceptance (see [0051]-[0056])
Sending any number of digital media entities to said server computer for
storage into the online gallery (see [0091])
Sending requests to said server computer to retrieve the contents of a
subset of said online gallery (see [0053])
Sending request to said server computer to purchase a subset of said online
Gallery; Receiving from said server computer contents of a subset of said online
gallery consisting of one or more digital media entities (see [0056], [0122])
Receiving from said server computer contents of a subset of the storage account consisting of one or more digital media entities (see [0056])
Storing the received digital media entities on a restricted local storage unit (image repository) (see [0049]-[0051])
Decrypting and displaying the received digital media entities to the user (encrypting the content for transferring through the network) (see [0040)
Claims 7, 8:
Lipowitz teaches wherein said client is a software program running on a personal computing device; wherein said client is a hardware device capable of performing limited computational tasks and through which a user can perform said activities using a provided user
Interface (see [0047]).
Claim 9:
Lipowitz teaches performing, via one or more server computer, tasks comprising:
Receiving and processing requests to create, maintain, and authenticate user accounts of type A and type B, receiving any number of digital media entities from any number of users of type A (image publisher and buyer, maintaining images and payment performed via billing system) (see [0051],  [0056],  [0091]).
 Claim 10: 
Lipowitz teaches wherein said digital media entities could be professional digital photographs whose copyrights are owned by a photographer even after sending the photographs to said server computer (copyright statement) (see [0169])
Perform a first sequence of predetermined quality checks on said digital
media entities to determine acceptance (evaluating and enhancing quality checking (see abstract, [0053], [0056])
Claim 12:
 Lipowitz teaches wherein the delivery for photographs occurs over the world-wide web into the user’s software program including web browser, Receive from any number of users of type B, requests to purchase the contents of a subset of said online gallery consisting of one or more digital media entities Process the purchase request from the user of type B making the request by: Charging the payment account of said user of type B in the amount of the price of the requested digital media entities as listed in said online gallery (see [0051]-[0056])
Claim 13:
 Lipowitz wherein processing of the payment happens outside of said server computer over a secure payment gateway Recording the transaction and crediting a predetermined portion of the payment into the payment account of said user of type A who provided the requested digital media entities to said online gallery (by negotiating directly with the image supplier the term of purchase and mode of payment, done via billing system which can split the payment between the eligible parties) (see [0056]) 
storing a copy of the requested digital media entities into the storage account of said user of type B and delivering encrypted the digital media entities (see [0056]).
Claim 14:
Lipowitz teaches wherein the delivery for encrypted photographs occurs over the world-wide web into the user’s software program including web browser and are decrypted only when displayed from authenticated software programs (see [0056]).
A client to enable a user to perform activities, comprising :
Sending requests to said server computer to create, maintain, and
authenticate a user account of type A or type B; Performing a second sequence of predetermined quality checks on a digital media entity to determine acceptance (see [0051]-[0056])
Sending any number of digital media entities to said server computer for
storage into the online gallery (see [0091])
Sending requests to said server computer to retrieve the contents of a
subset of said online gallery (see [0053])
Sending request to said server computer to purchase a subset of said online
Gallery; Receiving from said server computer contents of a subset of said online
gallery consisting of one or more digital media entities (see [0056], [0122])
Receiving from said server computer contents of a subset of the storage account consisting of one or more digital media entities (see [0056])
Storing the received digital media entities on a restricted local storage unit (image repository) (see [0049]-[0051])
Decrypting and displaying the received digital media entities to the user (encrypting the content for transferring through the network) (see [0040)
Claims 15, 16:
Lipowitz teaches wherein said client is a software program running on a personal computing device; wherein said client is a hardware device capable of performing limited computational tasks and through which a user can perform said activities using a provided user
Interface (see [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz as and further in view of  Fatourechi eta l. (US 2017/0193531 A1).

Claims 3, 11:
Lipowitz teaches wherein said quality checks for photographs comprise resolution, (see [0052],  [0053], [0056]). Lipowitz teaches encrypt said digital media entities during a stage of processing selected from a group consisting of storing to the server computer, making a copy, and sending out from the server computer Store and index said digital media entities into a browseable and searchable online gallery and index said digital media entities into a browseable and searchable online gallery Receive request from any number of users of type B to display the contents of a subset of said online gallery and deliver the contents of said subset of said online gallery to said user of type B over a computer network (Secure Sockets Layer (SSL) works by using a private key to encrypt data that’s transferred over the SSL connection) (see [0038]).
Lipowitz  failed to teach the quality check comprising size, appropriateness of content, a copyright violation, and falseness of content.
Fatourechi teaches checking quality and appropriateness of content such as offensive or vulgar or nude (see [0014], [0040]). It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include the quality of Fatourechi in Lipowitz quality check in order to determine whether the digital asset is appropriate for distribution. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688